 



Exhibit 10.1
REPUBLIC SERVICES, INC.
2007 STOCK INCENTIVE PLAN
1.     ESTABLISHMENT, EFFECTIVE DATE AND TERM
      Republic Services, Inc., a Delaware corporation hereby establishes the
“Republic Services, Inc. 2007 Stock Incentive Plan.” The effective date of the
Plan shall be February 21, 2007; which is the date the Plan was approved and
adopted by the Board; provided, however, no Award may be granted unless and
until the Plan has been approved by the shareholders of Republic. Unless earlier
terminated pursuant to Section 15(k) hereof, the Plan shall terminate on the
tenth anniversary of the Effective Date.
2.     PURPOSE
      The purpose of the Plan is to enable the Company to attract, retain,
reward and motivate Eligible Individuals by providing them with an opportunity
to acquire or increase a proprietary interest in Republic and to incentivize
them to expend maximum effort for the growth and success of the Company, so as
to strengthen the mutuality of the interests between the Eligible Individuals
and the shareholders of Republic.
3.     DEFINITIONS
      As used in the Plan, the following terms shall have the meanings set forth
below:


        (a) “Award” means any Common Stock, Option, Performance Share,
Performance Unit, Restricted Stock, Stock Appreciation Right or any other award
granted pursuant to the Plan.           (b) “Award Agreement” means a written
agreement entered into by Republic and a Participant setting forth the terms and
conditions of the grant of an Award to such Participant.           (c) “Board”
means the board of directors of Republic.           (d) “Cause” means, with
respect to a termination of employment or service with the Company, a
termination of employment or service due to a Participant’s dishonesty, fraud,
insubordination, willful misconduct, refusal to perform services (for any reason
other than illness or incapacity) or materially unsatisfactory performance of
the Participant’s duties for the Company; provided, however, that if the
Participant and the Company have entered into an employment agreement or
consulting agreement which defines the term Cause, the term Cause shall be
defined in accordance with such agreement with respect to any Award granted to
the Participant on or after the effective date of the respective employment or
consulting agreement. The Committee shall determine in its sole and absolute
discretion whether Cause exists for purposes of the Plan.           (e) “Change
in Control” means any change in control of Republic of a nature which would be
required to be reported (a) in response to Item 6(e) of Schedule 14A of
Regulation 14A, as in effect on the date of an Agreement,

1



--------------------------------------------------------------------------------



 



  promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), (b) in response to Item 1 of the Current Report on Form 8-K, as
in effect on the date of an Agreement, promulgated under the Exchange Act, or
(c) in any filing by the Company with the Securities and Exchange commission;
provided, however, that without limitation, a Change of Control of the Company
shall be deemed to have occurred if:



        (i) Any “person” (as such term is defined in Sections 13(d)(3) and
Section 14(d)(3) of the Exchange Act), other than the Company, any
majority-owned subsidiary of the Company, or any compensation plan of the
Company or any majority-owned subsidiary of the Company, becomes the “beneficial
owner” (as such term is defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of Republic representing fifty percent (50%) or more
of the combined voting power of Republic;           (ii) During any period of
three consecutive years during the term of this Agreement, the directors who at
the beginning of such period constitute the Board cease for any reason to
constitute at least a majority of the Board, unless the election of each
director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two-thirds of the
directors then in office who were directors at the beginning of such period; or
          (iii) The shareholders of Republic approve (1) a reorganization,
merger, or consolidation with respect to which persons who were the shareholders
of Republic immediately prior to such reorganization, merger, or consolidation
do not immediately thereafter own more than 50% of the combined voting power
entitled to vote generally in the election of the directors of the reorganized,
merged or consolidated entity; (2) a liquidation or dissolution of Republic; or
(3) the sale of all or substantially all of the assets of Republic, or of a
subsidiary of Republic that accounts for 30% of the consolidated revenues of
Republic, but not including a reorganization, merger or consolidation of
Republic.

      However, to the extent that Section 409A of the Code would cause an
adverse tax consequence to a Participant using the above definition, the term
“Change in Control” shall have the meaning ascribed to the phrase “Change in the
Ownership or Effective Control of a Corporation or in the Ownership of a
Substantial Portion of the Assets of a Corporation” under Treasury Department
Proposed Regulation 1.409A-3(g)(5), as revised from time to time in either
subsequent proposed or final regulations, and in the event that such regulations
are withdrawn or such phrase (or a substantially similar phrase) ceases to be
defined, as determined by the Committee.
      (f) “Change in Control Price” means the price per share of Common Stock
paid in any transaction related to a Change in Control of Republic.
      (g) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
      (h) “Committee” means a committee or sub-committee of the Board consisting
of two or more members of the Board, none of whom shall be an officer or other
salaried employee of the Company, and each of whom shall qualify in all respects
as a “non-employee director” as defined in Rule 16b-3 under the Exchange Act,
and as an “outside director” for purposes of Code Section 162(m). If no
Committee exists, the functions of

2



--------------------------------------------------------------------------------



 



the Committee will be exercised by the Board; provided, however, that a
Committee shall be created prior to the grant of Awards to a Covered Employee
and that grants of Awards to a Covered Employee shall be made only by such
Committee. Notwithstanding the foregoing, with respect to the grant of Awards to
non-employee directors, the Committee shall be the Board.
      (i) “Common Stock” means the common stock, $.01 par value per share, of
Republic.
      (j) “Company” means Republic and all entities whose financial statements
are required to be consolidated with the financial statements of Republic
pursuant to United States generally accepted accounting principles and any other
entity determined to be an affiliate as determined by the Committee in its sole
and absolute discretion.
      (k) “Covered Employee” means “covered employee” as defined in Code
Section 162(m)(3).
      (l) “Covered Individual” means any current or former member of the
Committee, any current or former officer of the Company, or any individual
designated pursuant to Section 5(b).
      (m) “Detrimental Activity” shall mean (i) the disclosure to anyone outside
the Company, or the use in other than the Company’s business, without written
authorization from the Company, of any confidential information or proprietary
information, relating to the business of the Company, acquired by a Participant
prior to a termination of the Participant’s employment or service with the
Company; (ii) activity while employed or providing services that results, or if
known could result, in the termination of the Participant’s employment or
service that is classified by the Company as a termination for Cause; (iii) any
attempt, directly or indirectly, to solicit, induce or hire (or the
identification for solicitation, inducement or hiring of) any non-clerical
employee of the Company to be employed by, or to perform services for, the
Participant or any person or entity with which the Participant is associated
(including, but not limited to, due to the Participant’s employment by,
consultancy for, equity interest in, or creditor relationship with such person
or entity) or any person or entity from which the Participant receives direct or
indirect compensation or fees as a result of such solicitation, inducement or
hire (or the identification for solicitation, inducement or hire) without, in
all cases, written authorization from the Company; (iv) any attempt, directly or
indirectly, to solicit in a competitive manner any current or prospective
customer of the Company without, in all cases, written authorization from the
Company; (v) the Participant’s Disparagement, or inducement of others to do so,
of the Company or their past and present officers, directors, employees or
products; (vi) without written authorization from the Company, the rendering of
services for any organization, or engaging, directly or indirectly, in any
business, which is competitive with the Company, or which organization or
business, or the rendering of services to such organization or business, is
otherwise prejudicial to or in conflict with the interests of the Company;
provided, however that competitive activities shall only be those competitive
with any business unit of the Company with regard to which the Participant
performed services at any time within the two (2) years prior to the termination
of the Participant’s employment or service; or (vii) any other conduct or act
determined by the Committee, in its sole discretion, to be injurious,
detrimental or prejudicial to any interest of the Company. For purposes of
subparagraphs (i), (iii), (iv) and (vi) above, the Chief Executive Officer and
the General Counsel of the Company shall each have authority to provide the
Participant with written authorization to engage in

3



--------------------------------------------------------------------------------



 



the activities contemplated thereby and no other person shall have authority to
provide the Participant with such authorization.
      (n) “Disability” means a “permanent and total disability” within the
meaning of Code Section 22(e)(3); provided, however, that if a Participant and
the Company have entered into an employment or consulting agreement which
defines the term Disability for purposes of such agreement, Disability shall be
defined pursuant to the definition in such agreement with respect to any Award
granted to the Participant on or after the effective date of the respective
employment or consulting agreement. The Committee shall determine in its sole
and absolute discretion whether a Disability exists for purposes of the Plan.
      (o) “Disparagement” means making any comments or statements to the press,
the Company’s employees or any individual or entity with whom the company has a
business relationship which would adversely affect in any manner: (i) the
conduct of the business of the Company (including, without limitation, any
products or business plans or prospects), or (ii) the business reputation of the
Company or any of its products, or its past or present officers, directors or
employees.
      (p) “Dividend Equivalents” means an amount equal to the cash dividends
paid by the Company upon one share of Common Stock subject to an Award granted
to a Participant under the Plan.
      (q) “Effective Date” shall mean February 21, 2007.
      (r) “Eligible Individual” means any employee, officer, director (employee
or non-employee director) of the Company and any Prospective Employee to whom
Awards are granted in connection with an offer of future employment with the
Company.
      (s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
      (t) “Exercise Price” means the purchase price of each share of Common
Stock subject to an Award.
      (u) “Fair Market Value” means, unless otherwise required by the Code, as
of any date, the last sales price reported for the Common Stock on such date
(i) as reported by the national securities exchange in the United States on
which it is then traded or (ii) if not traded on any such national securities
exchange, as quoted on an automated quotation system sponsored by the National
Association of Securities Dealers, Inc., or if the Common Stock shall not have
been reported or quoted on such date, on the first day prior thereto on which
the Common Stock was reported or quoted; provided, however, that the Committee
may modify the definition of Fair Market Value to reflect any changes in the
trading practices of any exchange or automated system sponsored by the National
Association of Securities Dealers, Inc. on which the Common Stock is listed or
traded. If the Common Stock is not readily traded on a national securities
exchange or any system sponsored by the National Association of Securities
Dealers, Inc., the Fair Market Value shall be determined in good faith by the
Committee.
      (v) “Grant Date” means the date on which the Committee approves the grant
of an Award or such later date as is specified by the Committee and set forth in
the applicable Award Agreement.
      (w) “Incentive Stock Option” means an “incentive stock option” within the
meaning of Code Section 422.

4



--------------------------------------------------------------------------------



 



      (x) “Non-Employee Director” means a director of Republic who is not an
active employee of the Company.
      (y) “Non-qualified Stock Option” means an Option which is not an Incentive
Stock Option.
      (z) “Option” means an option to purchase Common Stock granted pursuant to
Section 7 of the Plan.
      (aa) “Participant” means any Eligible Individual who holds an Award under
the Plan and any of such individual’s successors or permitted assigns.
      (bb) “Performance Goals” means the specified performance goals which have
been established by the Committee in connection with an Award.
      (cc) “Performance Period” means the period during which Performance Goals
must be achieved in connection with an Award granted under the Plan.
      (dd) “Performance Share” means a right to receive a fixed number of shares
of Common Stock, or the cash equivalent, which is contingent on the achievement
of certain Performance Goals during a Performance Period.
      (ee) “Performance Unit” means a right to receive a designated dollar
value, or shares of Common Stock of the equivalent value, which is contingent on
the achievement of Performance Goals during a Performance Period.
      (ff) “Person” shall mean any person, corporation, partnership, limited
liability company, joint venture or other entity or any group (as such term is
defined for purposes of Section 13(d) of the Exchange Act), other than a Parent
or Subsidiary.
      (gg) “Plan” means this Republic Services, Inc 2007 Stock Incentive Plan.
      (hh) “Prospective Employee” means any individual who has committed to
become an employee of the Company within sixty (60) days from the date an Award
is granted to such individual.
      (ii) “Republic” means Republic Services, Inc., a Delaware corporation.
      (jj) “Restricted Stock” means Common Stock subject to certain
restrictions, as determined by the Committee, and granted pursuant to Section 9
hereunder.
      (kk) “Restricted Stock Unit” means the right to receive to receive a fixed
number of shares of Common Stock, or the cash equivalent, granted pursuant to
Section 9 hereunder.
      (ll) “Section 424 Employee” means an employee of Republic or any
“subsidiary corporation” or “parent corporation” as such terms are defined in
and in accordance with Code Section 424. The term “Section 424 Employee” also
includes employees of a corporation issuing or assuming any Options in a
transaction to which Code Section 424(a) applies.
      (mm) “Stock Appreciation Right” means the right to receive all or some
portion of the increase in value of a fixed number of shares of Common Stock
granted pursuant to Section 8 hereunder.
      (nn) “Transfer” means, as a noun, any direct or indirect, voluntary or
involuntary, exchange, sale, bequeath, pledge, mortgage, hypothecation,
encumbrance, distribution,

5



--------------------------------------------------------------------------------



 



transfer, gift, assignment or other disposition or attempted disposition of,
and, as a verb, directly or indirectly, voluntarily or involuntarily, to
exchange, sell, bequeath, pledge, mortgage, hypothecate, encumber, distribute,
transfer, give, assign or in any other manner whatsoever dispose or attempt to
dispose of.
4.     ELIGIBILITY
      Awards may be granted under the Plan to any Eligible Individual as
determined by the Committee from time to time on the basis of their importance
to the business of the Company pursuant to the terms of the Plan.
5.     ADMINISTRATION
      (a) Committee. The Plan shall be administered by the Committee, which
shall have the full power and authority to take all actions, and to make all
determinations not inconsistent with the specific terms and provisions of the
Plan deemed by the Committee to be necessary or appropriate to the
administration of the Plan, any Award granted or any Award Agreement entered
into hereunder. The Committee shall have authority to issue Awards upon such
terms (not inconsistent with the provisions of this Plan) as the Committee may
consider appropriate. The terms of an Award may include (in addition to those
contained in this Plan) such conditions and limitations as the Committee may
consider appropriate in its sole discretion for the protection of the interests
of the Company and its shareholders, including, without limitation, restrictions
on exercisability, vesting or transferability, forfeiture provisions, and
requirements for the disgorgement of gain. The Committee may correct any defect
or supply any omission or reconcile any inconsistency in the Plan or in any
Award Agreement in the manner and to the extent it shall deem expedient to carry
the Plan into effect as it may determine in its sole discretion. The decisions
by the Committee shall be final, conclusive and binding with respect to the
interpretation and administration of the Plan, any Award or any Award Agreement
entered into under the Plan.
      (b) Advisors to Committee. The Committee may designate employees of the
Company and professional advisors to assist the Committee in the administration
of the Plan. The Committee may grant authority to the Chief Executive Officer of
the Company or any other employee of the Company to execute agreements or other
documents on behalf of the Committee in connection with the grant of an Award or
the administration of the Plan. The Committee may employ such legal counsel,
consultants, and agents as it may deem desirable for the administration of the
Plan and may rely upon any advice and any computation received from any such
counsel, consultant, or agent. The Company shall pay all expenses and costs
incurred by the Committee for the engagement of any such counsel, consultant, or
agent.
      (c) Participants Outside the U.S. In order to conform with the provisions
of local laws and regulations in foreign countries in which the Company may
operate, the Committee shall have the sole discretion to (i) modify the terms
and conditions of the Awards granted under the Plan to Eligible Individuals
located outside the United States; (ii) establish subplans with such
modifications as may be necessary or advisable under the circumstances presented
by local laws and regulations; and (iii) take any action which it deems
advisable to comply with or otherwise reflect any necessary governmental
regulatory procedures, or to obtain any exemptions or approvals necessary with
respect to the Plan or any subplan established hereunder.

6



--------------------------------------------------------------------------------



 



      (d) Liability and Indemnification. No Covered Individual shall be liable
for any action or determination made in good faith with respect to the Plan, any
Award granted or any Award Agreement entered into hereunder. The Company shall,
to the maximum extent permitted by applicable law and the Articles of
Incorporation and Bylaws of Republic, indemnify and hold harmless each Covered
Individual against any cost or expense (including reasonable attorney fees
reasonably acceptable to the Company) or liability (including any amount paid in
settlement of a claim with the approval of the Company), and amounts advanced to
such Covered Individual necessary to pay the foregoing at the earliest time and
to the fullest extent permitted, arising out of any act or omission to act in
connection with the Plan, any Award granted hereunder or any Award Agreement
entered into hereunder. Such indemnification shall be in addition to any rights
of indemnification such individuals may have under applicable law or under the
Articles of Incorporation or Bylaws of Republic. Notwithstanding anything else
herein, this indemnification will not apply to the actions or determinations
made by a Covered Individual with regard to Awards granted to such Covered
Individual under the Plan or arising out of such Covered Individual’s own fraud
or bad faith.
6.     COMMON STOCK
      (a) Shares Available for Awards. The Common Stock that may be issued
pursuant to Awards granted under the Plan shall be treasury shares or authorized
but unissued shares of the Common Stock. The total number of shares of Common
Stock that may be issued pursuant to Awards granted under the Plan shall be Ten
Million Five Hundred Thousand (10,500,000) shares plus any shares of Common
Stock that were subject to an award granted pursuant to the Republic Services,
Inc. 1998 Stock Incentive Plan in which the award is cancelled, forfeited or
terminated for any reason after the Effective Date.


        (i) With respect to the shares of Common Stock reserved pursuant to this
Section, a maximum of Ten Million Five Hundred Thousand (10,500,000) of such
shares may be subject to grants of Incentive Stock Options.           (ii) With
respect to the shares of Common Stock reserved pursuant to this Section, a
maximum of Two Million Five Hundred Thousand (2,500,000) of such shares may be
subject to grants of Options or Stock Appreciation Rights to any one Eligible
Individual during any one fiscal year.           (iii) With respect to the
shares of Common Stock reserved pursuant to this Section, a maximum of One
Million Two Hundred Fifty Thousand (1,250,000) of such shares may be subject to
grants of Performance Shares, Restricted Stock and Awards of Common Stock to any
one Eligible Individual during any one fiscal year.           (iv) The maximum
value at Grant Date of grants of Performance Units which may be granted to any
one Eligible Individual during any one fiscal year shall be four million dollars
($4,000,000).

      (b) Reduction of Shares Available for Awards. Upon the granting of an
Award, the number of shares of Common Stock available under this Section hereof
for the granting of further Awards shall be reduced as follows:


        (i) In connection with the granting of an Award that is settled in
Common Stock, the number of shares of Common Stock shall be reduced by the
number of shares of Common Stock subject to the Option or Stock Appreciation
Right.

7



--------------------------------------------------------------------------------



 





        (ii) Awards settled in cash shall not count against the total number of
shares of Common Stock available to be granted pursuant to the Plan.

      (c) Cancelled, Forfeited, or Surrendered Awards. Notwithstanding anything
to the contrary in this Plan, if any Award is cancelled, forfeited or terminated
for any reason prior to exercise or becoming vested in full, the shares of
Common Stock that were subject to such Award shall to the extent cancelled,
forfeited or terminated, immediately be available for future Awards granted
under the Plan as if said Award had never been granted; provided, however, that
any shares of Common Stock subject to an Award, other than a Stock Appreciation
Right, which is cancelled, forfeited or terminated in order to pay the Exercise
Price, purchase price or any taxes or tax withholdings on an Award shall not be
available for future Awards granted under the Plan. Any Common Stock subject to
a Stock Appreciation Right which is not issued upon settling such Stock
Appreciation Right shall be available for future Awards granted under the Plan.
      (d) Recapitalization. If the outstanding shares of Common Stock are
increased or decreased or changed into or exchanged for a different number or
kind of shares or other securities of Republic by reason of any
recapitalization, reclassification, reorganization, stock split, reverse split,
combination of shares, exchange of shares, stock dividend or other distribution
payable in capital stock of Republic or other increase or decrease in such
shares effected without receipt of consideration by Republic occurring after the
Effective Date, an appropriate and proportionate adjustment shall be made by the
Committee to (i) the aggregate number and kind of shares of Common Stock
available under the Plan; (ii) the aggregate limit of the number of shares of
Common Stock that may be granted pursuant to an Incentive Stock Option,
(iii) the limits on the number of shares of Common Stock that may be granted to
an Eligible Employee in any one fiscal year; (iv) the calculation of the
reduction of shares of Common Stock available under the Plan; (v) the number and
kind of shares of Common Stock issuable upon exercise (or vesting) of
outstanding Awards granted under the Plan; (vi) the Exercise Price of
outstanding Options granted under the Plan and/or (vii) number of shares of
Common Stock subject to Awards granted to Non-Employee Directors under
Section 11. No fractional shares of Common Stock or units of other securities
shall be issued pursuant to any such adjustment under this Section 6(d), and any
fractions resulting from any such adjustment shall be eliminated in each case by
rounding downward to the nearest whole share or unit. Any adjustments made under
this Section 6(d) with respect to any Incentive Stock Options must be made in
accordance with Code Section 424.
7.     OPTIONS
      (a) Grant of Options. Subject to the terms and conditions of the Plan, the
Committee may grant to such Eligible Individuals as the Committee may determine,
Options to purchase such number of shares of Common Stock and on such terms and
conditions as the Committee shall determine in its sole and absolute discretion.
Each grant of an Option shall satisfy the requirements set forth in this
Section.
      (b) Type of Options. Each Option granted under the Plan may be designated
by the Committee, in its sole discretion, as either (i) an Incentive Stock
Option, or (ii) a Non-Qualified Stock Option. Options designated as Incentive
Stock Options that fail to continue to meet the requirements of Code Section 422
shall be re-designated as Non-Qualified Stock Options automatically on the date
of such failure to continue to meet such

8



--------------------------------------------------------------------------------



 



requirements without further action by the Committee. In the absence of any
designation, Options granted under the Plan will be deemed to be Non-Qualified
Stock Options.
      (c) Exercise Price. Subject to the limitations set forth in the Plan
relating to Incentive Stock Options, the Exercise Price of an Option shall be
fixed by the Committee and stated in the respective Award Agreement, provided
that the Exercise Price of the shares of Common Stock subject to such Option may
not be less than Fair Market Value of such Common Stock on the Grant Date, or if
greater, the par value of the Common Stock.
      (d) Limitation on Repricing. Unless such action is approved by the
shareholders of Republic in accordance with applicable law: (i) no outstanding
Option granted under the Plan may be amended to provide an Exercise Price per
share that is lower than the then-current Exercise Price of such outstanding
Option (other than adjustments to the Exercise Price pursuant to Sections 6(d)
and 12); (ii) the Committee may not cancel any outstanding Option and grant in
substitution therefore new Awards under the Plan covering the same or a
different number of shares of Common Stock and having an Exercise Price lower
than the then-current Exercise Price of the cancelled Option (other than
adjustments to the Exercise Price pursuant to Sections 6(d) and 12); and
(iii) the Committee may not authorize the repurchase of an outstanding Option
which has an Exercise Price that is higher than the then-current Fair Market
Value of the Common Stock (other than adjustments to the Exercise Price pursuant
to Sections 6(d) and 12).
      (e) Limitation on Option Period. Subject to the limitations set forth in
the Plan relating to Incentive Stock Options, Options granted under the Plan and
all rights to purchase Common Stock thereunder shall terminate no later than the
seventh anniversary of the Grant Date of such Options, or on such earlier date
as may be stated in the Award Agreement relating to such Option. In the case of
Options expiring prior to the seventh anniversary of the Grant Date, the
Committee may in its discretion, at any time prior to the expiration or
termination of said Options, extend the term of any such Options for such
additional period as it may determine, but in no event beyond the seventh
anniversary of the Grant Date thereof.
      (f) No Reload of Stock Options. The Plan shall not permit an additional
automatic grant of an Option to a Participant who exercises an Option by
surrendering other shares of Common Stock (“reload stock option”).
      (g) Limitations on Incentive Stock Options. Notwithstanding any other
provisions of the Plan, the following provisions shall apply with respect to
Incentive Stock Options granted pursuant to the Plan.


        (i) Limitation on Grants. Incentive Stock Options may only be granted to
Section 424 Employees. The aggregate Fair Market Value (determined at the time
such Incentive Stock Option is granted) of the shares of Common Stock for which
any individual may have Incentive Stock Options which first become vested and
exercisable in any calendar year (under all incentive stock option plans of the
Company) shall not exceed $100,000. Options granted to such individual in excess
of the $100,000 limitation, and any Options issued subsequently which first
become vested and exercisable in the same calendar year, shall automatically be
treated as Non-qualified Stock Options.

9



--------------------------------------------------------------------------------



 





        (ii) Minimum Exercise Price. In no event may the Exercise Price of a
share of Common Stock subject to an Incentive Stock Option be less than 100% the
Fair Market Value of such share of Common Stock as of the Grant Date.          
(iii) Ten Percent Shareholder. Notwithstanding any other provision of the Plan
to the contrary, in the case of Incentive Stock Options granted to a Section 424
Employee who, at the time the Option is granted, owns (after application of the
rules set forth in Code Section 424(d)) stock possessing more than ten percent
of the total combined voting power of all classes of stock of Republic, such
Incentive Stock Options (i) must have an Exercise Price per share of Common
Stock that is at least 110% of the Fair Market Value as of the Grant Date of a
share of Common Stock, and (ii) must not be exercisable after the fifth
anniversary of the Grant Date.

      (h) Vesting Schedule and Conditions. No Options may be exercised prior to
the satisfaction of the conditions and vesting schedule provided for in the
Award Agreement relating thereto. Except as otherwise provided in Sections 11,
12 and 13 of the Plan, Options subject solely to a future service requirement
shall have a vesting period of not less than one year from the Grant Date.
      (i) Exercise. When the conditions to the exercise of an Option have been
satisfied, the Participant may exercise the Option only in accordance with the
following provisions. The Participant shall deliver to Republic Services a
written notice stating that the Participant is exercising the Option and
specifying the number of shares of Common Stock which are to be purchased
pursuant to the Option, and such notice shall be accompanied by payment in full
of the Exercise Price of the shares for which the Option is being exercised, by
one or more of the methods provided for in the Plan. Said notice must be
delivered to Republic at its principal office and addressed to the attention of
Stock Option Administrator, Republic Services, Inc., 110 S.E. 6th Street,
Suite 2800, Ft. Lauderdale, FL 33301. The minimum number of shares of Common
Stock with respect to which an Option may be exercised, in whole or in part, at
any time shall be the lesser of one hundred (100) shares or the maximum number
of shares available for purchase under the Option at the time of exercise. An
attempt to exercise any Option granted hereunder other than as set forth in the
Plan shall be invalid and of no force and effect.
      (j) Payment. Payment of the Exercise Price for the shares of Common Stock
purchased pursuant to the exercise of an Option shall be made by one of the
following methods:


        (i) by cash, certified or cashier’s check, bank draft or money order; or
          (ii) through the delivery to Republic of shares of Common Stock which
have been previously owned by the Participant for the requisite period necessary
to avoid a charge to Republic’s earnings for financial reporting purposes; such
shares shall be valued, for purposes of determining the extent to which the
Exercise Price has been paid thereby, at their Fair Market Value on the date of
exercise; without limiting the foregoing, the Committee may require the
Participant to furnish an opinion of counsel acceptable to the Committee to the
effect that such delivery would not result in Republic incurring any liability
under Section 16(b) of the Exchange Act; or           (iii) by any other method
which the Committee in its sole and absolute discretion and to the extent
permitted by applicable law, may permit including but not limited to a “cashless
exercise sale and remittance procedure” pursuant to which the Participant shall
concurrently provide irrevocable instructions (A) to a brokerage firm

10



--------------------------------------------------------------------------------



 



  approved by the Committee to effect the immediate sale of the purchased shares
and remit to Republic, out of the sale proceeds available on the settlement
date, sufficient funds to cover the aggregate Exercise Price payable for the
purchased shares plus all applicable federal, state and local income,
employment, excise, foreign and other taxes required to be withheld by the
Company by reason of such exercise and (B) to Republic to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.

      (k) Termination of Employment, Disability or Death. Unless otherwise
provided in an Award Agreement, upon the termination of the employment or other
service of a Participant with Company for any reason, all of the Participant’s
outstanding Options (whether vested or unvested) shall be subject to the rules
of this paragraph. Upon such termination, the Participant’s unvested Options
shall expire. Notwithstanding anything in this Plan to the contrary, the
Committee may provide, in its sole and absolute discretion, that following the
termination of employment or other service of a Participant with the Company for
any reason (i) any unvested Options held by the Participant that vest solely
upon a future service requirement shall vest in whole or in part, at any time
subsequent to such termination of employment or other service, and or (ii) a
Participant or the Participant’s estate, devisee or heir at law (whichever is
applicable), may exercise an Option, in whole or in part, at any time subsequent
to such termination of employment or other service and prior to the termination
of the Option pursuant to its terms. Unless otherwise determined by the
Committee, temporary absence from employment because of illness, vacation,
approved leaves of absence or military service shall not constitute a
termination of employment or other service.


        (i) Termination for Reason Other Than Cause, Disability or Death. If a
Participant’s termination of employment or other service is for any reason other
than death, Disability, Cause, or a voluntary termination within ninety
(90) days after occurrence of an event which would be grounds for termination of
employment or other service by the Company for Cause, any Option held by such
Participant, may be exercised, to the extent exercisable at termination, by the
Participant at any time within a period not to exceed ninety (90) days from the
date of such termination, but in no event after the termination of the Option
pursuant to its terms.           (ii) Disability. If a Participant’s termination
of employment or other service with the Company is by reason of a Disability of
such Participant, the Participant shall have the right at any time within a
period not to exceed one (1) year after such termination, but in no event after
the termination of the Option pursuant to its terms, to exercise, in whole or in
part, any vested portion of the Option held by such Participant at the date of
such termination; provided, however, that if the Participant dies within such
period, any vested Option held by such Participant upon death shall be
exercisable by the Participant’s estate, devisee or heir at law (whichever is
applicable) for a period not to exceed one (1) year after the Participant’s
death, but in no event after the termination of the Option pursuant to its
terms.           (iii) Death. If a Participant dies while in the employment or
other service of the Company, the Participant’s estate or the devisee named in
the Participant’s valid last will and testament or the Participant’s heir at law
who inherits the Option has the right, at any time within a period not to exceed
one (1) year after the date of such Participant’s death, but in no event after
the termination of the Option pursuant to its terms, to exercise, in whole or in
part, any portion of the vested Option held by such Participant at the date of
such Participant’s death.

11



--------------------------------------------------------------------------------



 





        (iv) Termination for Cause. In the event the termination is for Cause or
is a voluntary termination within ninety (90) days after occurrence of an event
which would be grounds for termination of employment or other service by the
Company for Cause (without regard to any notice or cure period requirement), any
Option held by the Participant at the time of such termination shall be deemed
to have terminated and expired upon the date of such termination.

8.     STOCK APPRECIATION RIGHTS
      (a) Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan, the Committee may grant to such Eligible Individuals as
the Committee may determine, Stock Appreciation Rights, in such amounts, and on
such terms and conditions as the Committee shall determine in its sole and
absolute discretion. Each grant of a Stock Appreciation Right shall satisfy the
requirements as set forth in this Section.
      (b) Terms and Conditions of Stock Appreciation Rights. Unless otherwise
provided in an Award Agreement, the terms and conditions (including, without
limitation, the limitations on the Exercise Price, exercise period, repricing
and termination) of the Stock Appreciation Right shall be substantially
identical (to the extent possible taking into account the differences related to
the character of the Stock Appreciation Right) to the terms and conditions that
would have been applicable under Section 7 above were the grant of the Stock
Appreciation Rights a grant of an Option.
      (c) Exercise of Stock Appreciation Rights. Stock Appreciation Rights shall
be exercised by a Participant only by written notice delivered to Republic
Services, specifying the number of shares of Common Stock with respect to which
the Stock Appreciation Right is being exercised.
      (d) Payment of Stock Appreciation Right. Unless otherwise provided in an
Award Agreement, upon exercise of a Stock Appreciation Right, the Participant or
Participant’s estate, devisee or heir at law (whichever is applicable) shall be
entitled to receive payment, in cash, in shares of Common Stock, or in a
combination thereof, as determined by the Committee in its sole and absolute
discretion. The amount of such payment shall be determined by multiplying the
excess, if any, of the Fair Market Value of a share of Common Stock on the date
of exercise over the Fair Market Value of a share of Common Stock on the Grant
Date, by the number of shares of Common Stock with respect to which the Stock
Appreciation Rights are then being exercised. Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to a Stock
Appreciation Right by including such limitation in the Award Agreement.
9.     RESTRICTED STOCK
      (a) Grant of Restricted Stock. Subject to the terms and conditions of the
Plan, the Committee may grant to such Eligible Individuals as the Committee may
determine, Restricted Stock, in such amounts and on such terms and conditions as
the Committee shall determine in its sole and absolute discretion. Each grant of
Restricted Stock shall satisfy the requirements as set forth in this Section.
      (b) Restrictions. The Committee shall impose such restrictions on any
Restricted Stock granted pursuant to the Plan as it may deem advisable
including, without limitation; time based vesting restrictions, or the
attainment of Performance Goals. Except as otherwise provided by the Committee
in an Award Agreement in its sole and absolute

12



--------------------------------------------------------------------------------



 



discretion, subject to Sections 12 and 13 of the Plan, Restricted Stock covered
by any Award under this Plan that are subject solely to a future service
requirement Restricted Stock shall not vest prior to the first (1st) anniversary
of the Grant Date. Shares of Restricted Stock subject to the attainment of
Performance Goals will be released from restrictions only after the attainment
of such Performance Goals has been certified by the Committee in accordance with
Section 10(c).
      (c) Certificates and Certificate Legend. With respect to a grant of
Restricted Stock, the Company may issue a certificate evidencing such Restricted
Stock to the Participant or issue and hold such shares of Restricted Stock for
the benefit of the Participant until the applicable restrictions expire. The
Company may legend the certificate representing Restricted Stock to give
appropriate notice of such restrictions. In addition to any such legends, each
certificate representing shares of Restricted Stock granted pursuant to the Plan
shall bear the following legend:


        “The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, are subject
to certain terms, conditions, and restrictions on transfer as set forth in the
Republic Services, Inc. 2007 Stock Incentive Plan (the “Plan”), and in an
Agreement entered into by and between the registered owner of such shares and
Republic Services, Inc. (the “Company”), dated                      (the “Award
Agreement”). A copy of the Plan and the Award Agreement may be obtained from the
Secretary of the Company.”

      (d) Removal of Restrictions. Except as otherwise provided in the Plan,
shares of Restricted Stock shall become freely transferable by the Participant
upon the lapse of the applicable restrictions. Once the shares of Restricted
Stock are released from the restrictions, the Participant shall be entitled to
have the legend required by paragraph (c) above removed from the share
certificate evidencing such Restricted Stock and the Company shall pay or
distribute to the Participant all dividends and distributions held in escrow by
the Company with respect to such Restricted Stock.
      (e) Shareholder Rights. Unless otherwise provided in an Award Agreement,
until the expiration of all applicable restrictions, (i) the Restricted Stock
shall be treated as outstanding, (ii) the Participant holding shares of
Restricted Stock may exercise full voting rights with respect to such shares,
and (iii) the Participant holding shares of Restricted Stock shall be entitled
to receive all dividends and other distributions paid with respect to such
shares while they are so held. If any such dividends or distributions are paid
in shares of Common Stock, such shares shall be subject to the same restrictions
on transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid. Notwithstanding anything to the contrary, at
the discretion of the Committee, all such dividends and distributions may be
held in escrow by the Company (subject to the same restrictions on
forfeitability) until all restrictions on the respective Restricted Stock have
lapsed.
      (f) Termination of Service. Unless otherwise provided in a Award
Agreement, if a Participant’s employment or other service with the Company
terminates for any reason, all unvested shares of Restricted Stock held by the
Participant and any dividends or distributions held in escrow by Republic with
respect to such Restricted Stock shall be forfeited immediately and returned to
the Company. Notwithstanding this paragraph, all grants of Restricted Stock that
vest solely upon the attainment of Performance Goals shall be treated pursuant
to the terms and conditions that would have been applicable under Section 9(c)
as if such grants of Restricted Stock were Awards of Performance Shares.

13



--------------------------------------------------------------------------------



 



Notwithstanding anything in this Plan to the contrary, the Committee may
provide, in its sole and absolute discretion, that following the termination of
employment or other service of a Participant with the Company for any reason,
any unvested shares of Restricted Stock held by the Participant that vest solely
upon a future service requirement shall vest in whole or in part, at any time
subsequent to such termination of employment or other service.
10.     PERFORMANCE SHARES AND PERFORMANCE UNITS
      (a) Grant of Performance Shares and Performance Units. Subject to the
terms and conditions of the Plan, the Committee may grant to such Eligible
Individuals as the Committee may determine, Performance Shares and Performance
Units, in such amounts, and on such terms and conditions the Committee shall
determine in its sole and absolute discretion. Each grant of a Performance Share
or a Performance Unit shall satisfy the requirements as set forth in this
Section.
      (b) Performance Goals. Performance Goals will be based on one or more of
the following criteria, as determined by the Committee in its absolute and sole
discretion: (i) the attainment of certain target levels of, or a specified
increase in, Republic’s enterprise value or value creation targets; (ii) the
attainment of certain target levels of, or a percentage increase in, Republic’s
after-tax or pre-tax profits including, without limitation, that attributable to
Republic’s continuing and/or other operations; (iii) the attainment of certain
target levels of, or a specified increase relating to, Republic’s operational
cash flow or working capital, or a component thereof; (iv) the attainment of
certain target levels of, or a specified decrease relating to, Republic’s
operational costs, or a component thereof (v) the attainment of a certain level
of reduction of, or other specified objectives with regard to limiting the level
of increase in all or a portion of bank debt or other of Republic’s long-term or
short-term public or private debt or other similar financial obligations of
Republic, which may be calculated net of cash balances and/or other offsets and
adjustments as may be established by the Committee; (vi) the attainment of a
specified percentage increase in earnings per share or earnings per share from
Republic’s continuing operations; (vii) the attainment of certain target levels
of, or a specified percentage increase in, Republic’s net sales, revenues, net
income or earnings before income tax or other exclusions; (viii) the attainment
of certain target levels of, or a specified increase in, Republic’s return on
capital employed or return on invested capital; (ix) the attainment of certain
target levels of, or a percentage increase in, Republic’s after-tax or pre-tax
return on shareholder equity; (x) the attainment of certain target levels in the
fair market value of Republic’s Common Stock; (xi) the growth in the value of an
investment in the Common Stock assuming the reinvestment of dividends; and/or
(xii) the attainment of certain target levels of, or a specified increase in,
EBITDA (earnings before income tax, depreciation and amortization). In addition,
Performance Goals may be based upon the attainment by a subsidiary, division or
other operational unit of Republic of specified levels of performance under one
or more of the measures described above. Further, the Performance Goals may be
based upon the attainment by Republic (or a subsidiary, division or other
operational unit of Republic) of specified levels of performance under one or
more of the foregoing measures relative to the performance of other
corporations. To the extent permitted under Code Section 162(m) of the Code
(including, without limitation, compliance with any requirements for shareholder
approval), the Committee may, in its sole and absolute discretion: (i) designate
additional business criteria upon which the Performance Goals may be based;
(ii) modify, amend or adjust the business criteria described herein or
(iii) incorporate in the Performance Goals

14



--------------------------------------------------------------------------------



 



provisions regarding changes in accounting methods, corporate transactions
(including, without limitation, dispositions or acquisitions) and similar events
or circumstances. Performance Goals may include a threshold level of performance
below which no Award will be earned, levels of performance at which an Award
will become partially earned and a level at which an Award will be fully earned.
      (c) Terms and Conditions of Performance Shares and Performance Units. The
applicable Award Agreement shall set forth (i) the number of Performance Shares
or the dollar value of Performance Units granted to the Participant; (ii) the
Performance Period and Performance Goals with respect to each such Award;
(iii) the threshold, target and maximum shares of Common Stock or dollar values
of each Performance Share or Performance Unit and corresponding Performance
Goals, and (iv) any other terms and conditions as the Committee determines in
its sole and absolute discretion. The Committee shall establish, in its sole and
absolute discretion, the Performance Goals for the applicable Performance Period
for each Performance Share or Performance Unit granted hereunder. Performance
Goals for different Participants and for different grants of Performance Shares
and Performance Units need not be identical. Unless otherwise provided in an
Award Agreement, the Participants’ rights as a shareholder in Performance Shares
shall be substantially identical to the terms and conditions that would have
been applicable under Section 9 above if the Performance Shares were Restricted
Stock. A holder of Performance Units is not entitled to the rights of a holder
of our Common Stock.
      (d) Determination and Payment of Performance Units or Performance Shares
Earned. As soon as practicable after the end of a Performance Period, the
Committee shall determine the extent to which Performance Shares or Performance
Units have been earned on the basis of the Company’s actual performance in
relation to the established Performance Goals as set forth in the applicable
Award Agreement and shall certify these results in writing. As soon as
practicable after the Committee has determined that an amount is payable or
should be distributed with respect to a Performance Share or a Performance Unit,
the Committee shall cause the amount of such Award to be paid or distributed to
the Participant or the Participant’s estate, devisee or heir at law (whichever
is applicable). Unless otherwise provided in an Award Agreement, the Committee
shall determine in its sole and absolute discretion whether payment with respect
to the Performance Share or Performance Unit shall be made in cash, in shares of
Common Stock, or in a combination thereof. For purposes of making payment or a
distribution with respect to a Performance Share or Performance Unit, the cash
equivalent of a share of Common Stock shall be determined by the Fair Market
Value of the Common Stock on the day the Committee designates the Performance
Shares or Performance Units to be payable.
      (e) Termination of Employment. Unless otherwise provided in an Award
Agreement, if a Participant’s employment or other service with the Company
terminates for any reason, all of the Participant’s outstanding Performance
Shares and Performance Units shall be subject to the rules of this Section.


        (i) Termination for Reason Other Than Death or Disability. If a
Participant’s employment or other service with the Company terminates prior to
the expiration of a Performance Period with respect to any Performance Units or
Performance Shares held by such Participant for any reason other than death or
Disability the outstanding Performance Units or Performance Shares held by such
Participant for which the Performance Period has not yet expired shall terminate
upon such termination and the

15



--------------------------------------------------------------------------------



 



  Participant shall have no further rights pursuant to such Performance Units or
Performance Shares.           (ii) Termination of Employment for Death or
Disability. If a Participant’s employment or other service with the Company
terminates by reason of the Participant’s death or Disability prior to the end
of a Performance Period, the Participant, or the Participant’s estate, devisee
or heir at law (whichever is applicable) shall be entitled to a payment of the
Participant’s outstanding Performance Units and Performance Share at the end of
the applicable Performance Period, pursuant to the terms of the Plan and the
Participant’s Award Agreement; provided, however, that the Participant shall be
deemed to have earned only that proportion (to the nearest whole unit or share)
of the Performance Units or Performance Shares granted to the Participant under
such Award as the number of months of the Performance Period which have elapsed
since the first day of the Performance Period for which the Award was granted to
the end of the month in which the Participant’s termination of employment or
other service, bears to the total number of months in the Performance Period,
subject to the attainment of the Performance Goals associated with the Award as
certified by the Committee. The right to receive any remaining Performance Units
or Performance Shares shall be canceled and forfeited.

11.     AWARD GRANTS TO NON-EMPLOYEE DIRECTORS
      Vesting of Certain Non-Employee Director Awards. Notwithstanding the
minimum vesting provisions in Section 7(h) and 9(b) of the Plan, any Award
granted to a Non-Employee Director in lieu of cash compensation shall not be
subject to any minimum vesting requirements.
12.     CHANGE IN CONTROL
      Unless otherwise provided in an Award Agreement, all Awards shall
immediately become exercisable or vested, without regard to any limitation
imposed pursuant to this Plan. Prior to a Change in Control of Republic, the
Committee may in its sole and absolute discretion, provide on a case by case
basis that (i) all Awards shall terminate, provided that Participants shall have
the right, immediately prior to the occurrence of such Change in Control and
during such reasonable period as the Committee in its sole discretion shall
determine and designate, to exercise Awards in whole or in part, (ii) all Awards
shall terminate provided that Participants shall be entitled to a cash payment
equal to the Change in Control Price with respect to shares subject to the Award
net of the Exercise Price thereof (if applicable), (iv) provide that, in
connection with a liquidation or dissolution of Republic, Awards shall convert
into the right to receive liquidation proceeds net of the Exercise Price (if
applicable) and (v) any combination of the foregoing; provided, however, that
all Awards shall be treated as immediately exercisable and vested. The Committee
shall not take any action permitted by this Section unless counsel for Republic
determines that such action will not result in adverse tax consequences to a
Participant under Section 409A of the Code. In the event that the Committee does
not terminate or convert an Award upon a Change in Control of Republic, then the
Award shall be assumed, or substantially equivalent Awards shall be substituted,
by the acquiring, or succeeding corporation (or an affiliate thereof).

16



--------------------------------------------------------------------------------



 



13.     CHANGE IN STATUS OF PARENT OR SUBSIDIARY
      Unless otherwise provided in an Award Agreement or otherwise determined by
the Committee, in the event that an entity which was previously a part of the
Company is no longer a part of the Company, as determined by the Committee in
its sole discretion, the Committee may, in its sole and absolute discretion
(i) provide on a case by case basis that some or all outstanding Awards held by
a Participant employed by or performing service for such entity may become
immediately exercisable or vested, without regard to any limitation imposed
pursuant to this Plan; (ii) provide on a case by case basis that some or all
outstanding Awards held by a Participant employed by or performing service for
such entity or business unit may remain outstanding, may continue to vest,
and/or may remain exercisable for a period not exceeding one (1) year, subject
to the terms of the Award Agreement and this Plan; and/or (iii) treat the
employment or other services of a Participant employed by such entity as
terminated if such Participant is not employed by Republic or any entity that is
a part of the Company immediately after such event.
14.     REQUIREMENTS OF LAW
      (a) Violations of Law. The Company shall not be required to sell or issue
any shares of Common Stock under any Award if the sale or issuance of such
shares would constitute a violation by the individual exercising the Award, the
Participant or the Company of any provisions of any law or regulation of any
governmental authority, including without limitation any provisions of the
Sarbanes-Oxley Act, and any other federal or state securities laws or
regulations. Any determination in this connection by the Committee shall be
final, binding, and conclusive. The Company shall not be obligated to take any
affirmative action in order to cause the exercise of an Award, the issuance of
shares pursuant thereto or the grant of an Award to comply with any law or
regulation of any governmental authority.
      (b) Registration. At the time of any exercise or receipt of any Award, the
Company may, if it shall determine it necessary or desirable for any reason,
require the Participant (or Participant’s heirs, legatees or legal
representative, as the case may be), as a condition to the exercise or grant
thereof, to deliver to the Company a written representation of present intention
to hold the shares for their own account as an investment and not with a view
to, or for sale in connection with, the distribution of such shares, except in
compliance with applicable federal and state securities laws with respect
thereto. In the event such representation is required to be delivered, an
appropriate legend may be placed upon each certificate delivered to the
Participant (or Participant’s heirs, legatees or legal representative, as the
case may be) upon the Participant’s exercise of part or all of the Award or
receipt of an Award and a stop transfer order may be placed with the transfer
agent. Each Award shall also be subject to the requirement that, if at any time
the Company determines, in its discretion, that the listing, registration or
qualification of the shares subject to the Award upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of or in connection
with, the issuance or purchase of the shares thereunder, the Award may not be
exercised in whole or in part and the restrictions on an Award may not be
removed unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company in its sole discretion. The Participant shall provide the Company
with any certificates, representations and information that the Company requests
and shall otherwise cooperate with the Company in obtaining any listing,
registration, qualification, consent or

17



--------------------------------------------------------------------------------



 



approval that the Company deems necessary or appropriate. The Company shall not
be obligated to take any affirmative action in order to cause the exercisability
or vesting of an Award, to cause the exercise of an Award or the issuance of
shares pursuant thereto, or to cause the grant of Award to comply with any law
or regulation of any governmental authority.
      (c) Withholding for Taxes; Set-Off for Debt. Whenever the Company proposes
or is required to issue or transfer shares of Common Stock to a Participant
under the Plan, the Company shall have the right to require the Participant to
remit to the Company an amount sufficient to satisfy all federal, state and
local withholding tax requirements prior to the delivery of any certificate or
certificates for such shares. If such certificates have been delivered prior to
the time a withholding obligation arises, the Company shall have the right to
require the Participant to remit to the Company an amount sufficient to satisfy
all federal, state or local withholding tax requirements at the time such
obligation arises and to withhold from other amounts payable to the Participant,
as compensation or otherwise, as necessary. Whenever payments under the Plan are
to be made to a Participant in cash, such payments shall be net of any amounts
sufficient to satisfy all federal, state and local withholding tax requirements.
In lieu of requiring a Participant to make a payment to the Company in an amount
related to the withholding tax requirement, the Committee may, in its
discretion, provide that at the Participant’s election, the tax withholding
obligation shall be satisfied by the Company’s withholding a portion of the
shares otherwise distributable to the Participant, such shares being valued at
their fair market value at the date of exercise, or by the Participant’s
delivering to the Company a portion of the shares previously delivered by the
Company, such shares being valued at their fair market value as of the date of
delivery of such shares by the Participant to the Company.
      In addition, the Company shall have the right of set-off for debt to the
Company (Employee Debt) incurred by a Participant whose employment has
terminated but who exercises options subject to the Plan. In such instance, the
Company may withhold payment or portion of the shares otherwise distributable to
the Participant, such shares being valued at their fair market value at the date
of the exercise, in an amount equal to such Employee Debt (which may include,
but is not limited to, amounts owed the Company for breaches of any security
agreement, relocation expense agreement or other indebtedness).
      (d) Governing Law. The Plan shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware.
15.     GENERAL PROVISIONS
      (a) Award Agreements. All Awards granted pursuant to the Plan shall be
evidenced by an Award Agreement. Each Award Agreement shall specify the terms
and conditions of the Award granted and shall contain any additional provisions,
as the Committee shall deem appropriate, in its sole and absolute discretion
(including, to the extent that the Committee deems appropriate, provisions
relating to confidentiality, non-competition, non-solicitation and similar
matters). The terms of each Award Agreement need not be identical for Eligible
Individuals provided that all Award Agreements comply with the terms of the
Plan.
      (b) Purchase Price. To the extent the purchase price of any Award granted
hereunder is less than par value of a share of Common Stock and such purchase
price is

18



--------------------------------------------------------------------------------



 



not permitted by applicable law, the per share purchase price shall be deemed to
be equal to the par value of a share of Common Stock.
      (c) Dividends and Dividend Equivalents. Except as provided by the
Committee in its sole and absolute discretion or as otherwise provided in
Sections 6(d), 9(e) and 10 of the Plan, a Participant shall not be entitled to
receive, currently or on a deferred basis, cash or stock dividends, Dividend
Equivalents, or cash payments in amounts equivalent to cash or stock dividends
on shares of Commons Stock covered by an Award which has not vested or an
Option. The Committee in its absolute and sole discretion may credit a
Participant’s Award with Dividend Equivalents with respect to any Awards. To the
extent that dividends and distributions relating to an Award are held in escrow
by the Company, or Dividend Equivalents are credited to an Award, a Participant
shall not be entitled to any interest on any such amounts. The Committee may not
grant Dividend Equivalents to an Award subject to performance-based vesting to
the extent that the grant of such Dividend Equivalents would limit the Company’s
deduction of the compensation payable under such Award for federal tax purposes
pursuant to Code Section 162(m).
      (d) Deferral of Awards. The Committee may from time to time establish
procedures pursuant to which a Participant may elect to defer, until a time or
times later than the vesting of an Award, receipt of all or a portion of the
shares of Common Stock or cash subject to such Award and to receive Common Stock
or cash at such later time or times, all on such terms and conditions as the
Committee shall determine. The Committee shall not permit the deferral of an
Award unless counsel for Republic determines that such action will not result in
adverse tax consequences to a Participant under Section 409A of the Code. If any
such deferrals are permitted, then notwithstanding anything to the contrary
herein, a Participant who elects to defer receipt of Common Stock shall not have
any rights as a shareholder with respect to deferred shares of Common Stock
unless and until shares of Common Stock are actually delivered to the
Participant with respect thereto, except to the extent otherwise determined by
the Committee.
      (e) Prospective Employees. Notwithstanding anything to the contrary, any
Award granted to a Prospective Employee shall not become vested prior to the
date the Prospective Employee first becomes an employee of the Company.
      (f) Issuance of Certificates; Shareholder’s Rights. Republic shall deliver
to the Participant a certificate evidencing the Participant’s ownership of
shares of Common Stock issued pursuant to the exercise of an Award as soon as
administratively practicable after satisfaction of all conditions relating to
the issuance of such shares. A Participant shall not have any of the rights of a
shareholder with respect to such Common Stock prior to satisfaction of all
conditions relating to the issuance of such Common Stock, and, except as
expressly provided in the Plan, no adjustment shall be made for dividends,
distributions or other rights of any kind for which the record date is prior to
the date on which all such conditions have been satisfied.
      (g) Transferability of Awards. A Participant may not Transfer an Award
other than by will or the laws of descent and distribution. Awards may be
exercised during the Participant’s lifetime only by the Participant. No Award
shall be liable for or subject to the debts, contracts, or liabilities of any
Participant, nor shall any Award be subject to legal process or attachment for
or against such person. Any purported Transfer of an Award in contravention of
the provisions of the Plan shall have no force or effect and shall be null and
void, and the purported transferee of such Award shall not acquire any rights
with respect to such Award. Notwithstanding anything to the contrary, the
Committee may

19



--------------------------------------------------------------------------------



 



in its sole and absolute discretion permit the Transfer of an Award to a
Participant’s “family member” as such term is defined in the Form S-8
Registration Statement under the Securities Act of 1933, as amended, under such
terms and conditions as specified by the Committee. In such case, such Award
shall be exercisable only by the transferee approved of by the Committee. To the
extent that the Committee permits the Transfer of an Incentive Stock Option to a
“family member”, so that such Option fails to continue to satisfy the
requirements of an incentive stock option under the Code such Option shall
automatically be re-designated as a Non-Qualified Stock Option.
      (h) Buyout and Settlement Provisions. Except as prohibited in Section 7(d)
of the Plan, the Committee may at any time on behalf of Republic offer to buy
out any Awards previously granted based on such terms and conditions as the
Committee shall determine which shall be communicated to the Participants at the
time such offer is made.
      (i) Use of Proceeds. The proceeds received by Republic from the issuance
of Common Stock pursuant to Awards granted under the Plan shall constitute
general funds of Republic.
      (j) Modification or Substitution of an Award. Subject to the terms and
conditions of the Plan, the Committee may modify outstanding Awards.
Notwithstanding the following, no modification of an Award shall adversely
affect any rights or obligations of the Participant under the applicable Award
Agreement without the Participant’s consent. The Committee in its sole and
absolute discretion may rescind, modify, or waive any vesting requirements or
other conditions applicable to an Award. Notwithstanding the foregoing, without
the approval of the shareholders of Republic, an Award may not be modified to
reduce the exercise price thereof nor may an Award at a lower price be
substituted for a surrender of an Award, provided that (i) the foregoing shall
not apply to adjustments or substitutions in accordance with Section 6 or
Section 12, and (ii) if an Award is modified, extended or renewed and thereby
deemed to be in issuance of a new Award under the Code or the applicable
accounting rules, the exercise price of such Award may continue to be the
original Exercise Price even if less than Fair Market Value of the Common Stock
at the time of such modification, extension or renewal.
      (k) Amendment and Termination of Plan. The Board may, at any time and from
time to time, amend, suspend or terminate the Plan as to any shares of Common
Stock as to which Awards have not been granted; provided, however, that the
approval of the shareholders of Republic in accordance with applicable law and
the Articles of Incorporation and Bylaws of Republic shall be required for any
amendment: (i) that changes the class of individuals eligible to receive Awards
under the Plan; (ii) that increases the maximum number of shares of Common Stock
in the aggregate that may be subject to Awards that are granted under the Plan
(except as permitted under Section 5 or Section 12 hereof); (iii) the approval
of which is necessary to comply with federal or state law (including without
limitation Section 162(m) of the Code and Rule 16b-3 under the Exchange Act) or
with the rules of any stock exchange or automated quotation system on which the
Common Stock may be listed or traded; or (iv) that proposed to eliminate a
requirement provided herein that the shareholders of Republic must approve an
action to be undertaken under the Plan. Except as permitted under Section 5 or
Section 12 hereof, no amendment, suspension or termination of the Plan shall,
without the consent of the holder of an Award, alter or impair rights or
obligations under any Award theretofore granted under the Plan. Awards granted
prior to the termination of the Plan may extend beyond the date the Plan is
terminated and shall continue subject to the terms of the Plan as in effect on
the date the Plan is terminated

20



--------------------------------------------------------------------------------



 



      (l) Section 409A of the Code. With respect to Awards subject to
Section 409A of the Code, this Plan is intended to comply with the requirements
of such Section, and the provisions hereof shall be interpreted in a manner that
satisfies the requirements of such Section and the related regulations, and the
Plan shall be operated accordingly. If any provision of this Plan or any term or
condition of any Award would otherwise frustrate or conflict with this intent,
the provision, term or condition will be interpreted and deemed amended so as to
avoid this conflict.
      (m) Notification of 83(b) Election. If in connection with the grant of any
Award any Participant makes an election permitted under Code Section 83(b), such
Participant must notify the Company in writing of such election within ten
(10) days of filing such election with the Internal Revenue Service.
      (n) Detrimental Activity. All Awards shall be subject to cancellation by
the Committee in accordance with the terms of this Section 15(n) if the
Participant engages in any Detrimental Activity. To the extent that a
Participant engages in any Detrimental Activity at any time prior to, or during
the one year period after, any exercise or vesting of an Award but prior to a
Change in Control, the Company shall, upon the recommendation of the Committee,
in its sole and absolute discretion, be entitled to (i) immediately terminate
and cancel any Awards held by the Participant that have not yet been exercised,
and/or (ii) with respect to Awards of the Participant that have been previously
exercised, recover from the Participant at any time within two (2) years after
such exercise but prior to a Change in Control (and the Participant shall be
obligated to pay over to the Company with respect to any such Award previously
held by such Participant): (A) with respect to any Options exercised, an amount
equal to the excess of the Fair Market Value of the Common Stock for which any
Option was exercised over the Exercise Price paid (regardless of the form by
which payment was made) with respect to such Option; (B) with respect to any
Award other than an Option, any shares of Common Stock granted and vested
pursuant to such Award, and if such shares are not still owned by the
Participant, the Fair Market Value of such shares on the date they were issued,
or if later, the date all vesting restrictions were satisfied; and (C) any cash
or other property (other than Common Stock) received by the Participant from the
Company pursuant to an Award. Without limiting the generality of the foregoing,
in the event that a Participant engages in any Detrimental Activity at any time
prior to any exercise of an Award and the Company exercises its remedies
pursuant to this Section 15(n) following the exercise of such Award, such
exercise shall be treated as having been null and void, provided that the
Company will nevertheless be entitled to recover the amounts referenced above.
      (o) Disclaimer of Rights. No provision in the Plan, any Award granted or
any Award Agreement entered into pursuant to the Plan shall be construed to
confer upon any individual the right to remain in the employ of or other service
with the Company or to interfere in any way with the right and authority of the
Company either to increase or decrease the compensation of any individual,
including any holder of an Award, at any time, or to terminate any employment or
other relationship between any individual and the Company. The grant of an Award
pursuant to the Plan shall not affect or limit in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.
      (p) Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments as to which a Participant has a fixed and vested interest but which are
not yet made to such Participant

21



--------------------------------------------------------------------------------



 



by the Company, nothing contained herein shall give any such Participant any
rights that are greater than those of a general creditor of the Company.
      (q) Nonexclusivity of Plan. The adoption of the Plan shall not be
construed as creating any limitations upon the right and authority of the Board
to adopt such other incentive compensation arrangements (which arrangements may
be applicable either generally to a class or classes of individuals or
specifically to a particular individual or individuals) as the Board in its
discretion determines desirable.
      (r) Other Benefits. No Award payment under the Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or any agreement between a Participant and the Company, nor affect any
benefits under any other benefit plan of the Company now or subsequently in
effect under which benefits are based upon a Participant’s level of
compensation.
      (s) Headings. The section headings in the Plan are for convenience only;
they form no part of this Agreement and shall not affect its interpretation.
      (t) Pronouns. The use of any gender in the Plan shall be deemed to include
all genders, and the use of the singular shall be deemed to include the plural
and vice versa, wherever it appears appropriate from the context.
      (u) Successors and Assigns. The Plan shall be binding on all successors of
the Company and all successors and permitted assigns of a Participant,
including, but not limited to, a Participant’s estate, devisee, or heir at law.
      (v) Severability. If any provision of the Plan or any Award Agreement
shall be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
      (w) Notices. Any communication or notice required or permitted to be given
under the Plan shall be in writing, and mailed by registered or certified mail
or delivered by hand, to Republic, to its principal place of business,
attention: General Counsel, and if to the holder of an Award, to the address as
appearing on the records of the Company.

22